DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are under examination.
Amendments to the claims are acknowledged.

Information Disclosure Statement
The IDS filed 5/16/2019 and 11/27/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/710462 filed 2/16/2018 is acknowledged.

	Claim Rejections - 35 USC § 101
The rejection is maintained for reasons of record. Suggested amendments follow the response to Applicants.
The following rejection is maintained from the previous Office Action.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A Prong One: Identification of an Abstract Idea
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s):
	Determining an arthropod-borne disease risk for a location of a first user device based on data related to a plurality of arthropod locations;
Adding (interpreted as combining) received arthropod location information to a plurality of arthropod locations;
Determining an updated arthropod–borne disease risk for the location of a first user based on received first arthropod location information from a second user.
	The instant limitations read on steps that can be performed by the human mind.
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." Herein, each of the claimed process steps under Step 2A Prong One could be carried out as a mental process or with the aid of paper/pen.
	
Step 2A Prong Two: Consideration of a Practical Application
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations that are not drawn to abstract ideas, such limitations are “additional elements,” which are:
Generating a notification relating to a location; receiving a location; automatically generating a notification; and automatically transmitting the notification. However, these limitations are drawn to inputting, outputting and transmitting data which is deemed to be “extra-solution” activity which is well known, routine and conventional as described in MPEP 2106.05(g).

Claim 6 is drawn to using an augmented reality viewer to view location information. Examiner takes Official Notice that augmented reality for presenting location information to a viewer is well known, routine and conventional. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in addition to the abstract idea steps are routine, conventional and well understood.
Other elements of the method include a processor, GUI and database which is a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.

In response, the cited limitations do not add significantly more to the claims to raise the claim as a whole to be more than the judicial exception. The the steps which can be performed mentally discussed under step 2A Prong One in combination with the routine additional elements discussed under step 2B equate to a generic computing device performing an abstract idea. Transmitting information and displaying information are extra-solution activities that do not add significantly more.
Applicants argue (Remarks, page 9) that the judicial exception is integrated into a practical application. 
In response, the claimed steps can be performed the by human mind. Reciting a processor does not integrate the judicial exception steps of determining an arthropod disease risk. Applicants are advised to review MPEP 2106.04(d). The section explains that the courts identified limitations that did not integrate the judicial exception into a practical application included:
 Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
Instantly, the processor is used to “process” steps that can be otherwise performed by the human mind, generate a notification and transmit the notification. These are routine extra solution activities that a computer performs. Other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claimed limitation, under its broadest reasonable 
Furthermore, generating a notification is merely the output of the resulting calculations. MPEP 2106.05(g) explains that limitations drawn to necessary data gathering and outputting is deemed to be “insignificant extra solution activity.” Herein, the receiving a first arthropod location and automatic transmission of the second notification are the data gathering and outputting steps of the claim. 
Applicants argue (Remarks, page 10-11) that the steps of the claim are not insignificant extra-solution activity such as mere data gathering and that the steps improve the technology of user device notifications by automatically transmitting a notification related to determining the arthropod borne disease risk.
In response, computers programmed to “automatically” transmit data are well known, routine and conventional. The type of data being transmitted does not improve the processor or computer. Rather, the abstract idea being performed relies on the processor for computing efficiency.

	Suggested Amendments:
A review of the specification (par. 0081-0082) shows that an embodiment of the invention includes using a camera application on the mobile device, an artificial intelligence engine to process an uploaded image of [an arthropod] and to identify a type of [arthropod] relating to the photographed tick, and generate [an arthropod] image recognition user interface displaying the image along with a list of possibilities for the type [of arthropods]. 
These limitations may not overcome the below prior art because Wiles teaches (col. 5, lines 62-65)
Users may also be able to upload a photo or a video of a pest 102, and it is to be understood that the present invention is capable of identifying the pest 102 from such a photo (or document, spreadsheet, typed or spoken language, etc.) to produce pest presence data 111
However, the suggested limitations can not be performed with the human mind. The combination of an artificial intelligence engine inherently trained to process arthropod images to identify arthropods in communication with a camera configured to capture and upload such arthropod images are not mental steps and also not routine, conventional and well understood. While it may be obvious to combine a mobile camera with an artificial intelligence engine for identifying arthropods, a search of the prior art revealed that it is not routine. The suggested limitations may be combined with the claimed judicial exception steps and the method as a whole may be statutory under step 2B.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
	Applicant’s arguments regarding claim 8 are convincing: Wiles does not teach identifying the type of arthropod associated with the photograph using an artificial intelligence engine. The rejection over claim 8 is withdrawn. The following rejection is maintained for reasons of record.	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Wiles et al. (US 9,563, 852).
	Wiles et al. teach that a risk assessment profile of pest occurrence for targeted fields in proximity to reporting fields is modeled to generate field-specific measures for pest management of pest infestation (Abstract); Wiles et al. teach a “disease analytical tool that generates a risk assessment of pest occurrence,” (col. 3, lines 7-12) and that 
Wiles et al. teach predicting a likelihood of a pest problem at a given location based on population and spatial dynamics of pests (col. 3, lines 42-67), which makes obvious determining an arthropod-borne disease risk for a location of a first user based on data related to a plurality of arthropod locations, as in claims 1 and 2.
Wiles teaches updating the prediction based on additional observations of pest presence received (i.e. adding received arthropod information to the plurality of arthropod locations)(col. 3, lines 62-67);Wiles et al. teach crowd-sourced reporting (i.e. third party data sources) of existing pest presence including arthropods (col. 6, par. 7-14); Wiles et al. teach users inputting indications or reports of a pest presence through an application on a mobile phone (i.e. GUI), including uploading a photo (col. 5, lines 45-67). Wiles et al. therefor make obvious receiving arthropod location information from a second user, adding arthropod location information to a plurality of arthropod locations and determining an updated arthropod borne disease risk for the location of a user), as in claim 1, 4, 5 and 7.
Wiles et al. teach storage (col.19, lines 34-55), which makes obvious storing locations in a network connected database, as in claim 3
Wiles et al. teach uploading a photo that the present invention is capable of identifying the pest from the photo, which makes obvious artificial intelligence, as in claim 8. 
Claim 6 recites a user device capable of utilizing augmented reality for viewing a location. Examine takes Official Notice that augmented reality for displaying graphics 
Wiles et al. teach computing environments (col. 19, lines 34-67) a processor, computer readable storage medium for instructions, and non-transitory computer readable medium, as in claims 9-20.
	Wiles et al. do not specifically teach generating a notification relating to the determined risk for a location of a first device and then automatically generating a notification related to an updated (estimated) risk for a location, as in claim 1.
However, Wiles et al. teach providing an advisory service with recommended management actions and alerts (col. 2, lines 64-67) and notifications (col. 16, lines 11-29). Wiles et al. also teach using social media feeds (col. 5-6, connecting sentence); and that crowd source observations may be automated or automatic (col. 6, lines 2-3).
Applying the KSR standard of obviousness to the teachings of Wiles e al. it is concluded that the combination of Wiles’ teachings for determining and updating “arthropod-borne disease risk” for a location based on inputted data from users, including crowd sourcing in combination with Wiles’ teaching for sending notifications including through social medial platforms and mobile devices would yield a predictable result of generating notification for a user location and then generating an updated notification for the user location when the disease risk is updated by more inputted data (from crowd sourcing or other users), as taught by Wiles et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicants argue that Wiles does not teach “in response to determining arthropod-borne disease risk,” automatically generating a second notification relating to the updated arthropod borne disease risk for the location of the first user, based on the updated disease risk for the location of the first user device.
In response, this limitation does not actually recite what the notification is. The limitation broadly states that a notification is generated and generally relates to the updated location of the user and generally based on the updated disease risk. The limitation never actually recites specifically what the notification is, e.g. “the arthropod disease risk at the location.” Because the notification is so broadly recited, the teachings of Wiles reads on it. Also it would be obvious to generate some type of notification for a user based on location information. The claim is not specific as to what the generated notification is.
Applicants argue that Wiles does not teach determining the location of the first user device, as in claim 2.
In response, Wiles et al. teach predicting a likelihood of a pest problem at a given location based on population and spatial dynamics of pests (col. 3, lines 42-67). Because Wiles teaches predicting a pest problem at a given location, Wiles makes obvious determining location information. 
Applicants argue that Wiles does not teach utilizing an augmented reality viewer to display arthropod location information and that Examiner relied on Official Notice.
KSR, it would be obvious to combine prior art elements according to known methods to yield a predictable result or invoke a simple substitution of one known element for another to obtain a predictable result. Herein it would be obvious to substitute the output device of Wiles with a well-known augmented reality viewer. 

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Note Art
Seifer et al. 2014/0071276



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631